Citation Nr: 1724311	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a December 2008 rating decision of the RO in Atlanta, Georgia.

The January 2007 rating decision adjudicated multiple increased rating claims and granted service connection for arthritis of the right hip.  A notice of disagreement with the January 2007 rating decision was received in February 2007, a statement of the case was issued in December 2008, and a substantive appeal was also received in December 2008.

A December 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine.  A notice of disagreement with the assigned disability rating was received in January 2009, a statement of the case was issued in March 2010, and a substantive appeal was also received in March 2010.

In October 2012, the Veteran testified at a personal hearing with respect to increased rating claims before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2013, the Board remanded the increased ratings claims for additional development.  Following completion of the requested development, the case was returned to the Board for additional review.

In August 2014, the Board adjudicated the increased rating claims that were the subject of the January 2007 and December 2008 rating decisions.  The August 2014 Board decision also found that a TDIU claim had been raised by the Veteran.  It was found to have been part and parcel of the Veteran's increased rating claims, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU claim was remanded for the purpose of soliciting the Veteran to fill out and return a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  In January 2015, the Veteran was issued a supplemental statement of the case on the TDIU issue, and the case was returned to the Board.

At the same time, the TDIU issue was adjudicated in a January 2015 rating decision.  While it was not necessary to separately perfect an appeal of the TDIU claim, a statement of the case was issued in February 2016, and a substantive appeal was received in March 2016.

In April 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand, the Board determined that a TDIU claim had been raised by the record.  The Veteran's TDIU claim was remanded in August 2014 for additional development, to include the completion and return of a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."

As noted above, the TDIU claim was adjudicated anew following the April 2015 remand.  On the March 2016 substantive appeal for the TDIU claim, the Veteran checked the box indicating that he wanted to be scheduled for a Board hearing at his local RO.  

The Board notes that, in October 2012, the Veteran testified at a Board hearing before the undersigned concerning the increased rating claims from which the TDIU claim is now deemed to have arisen.  At the time of the October 2012 Board hearing, the TDIU claim had not been raised by the record or by the Veteran himself.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the Veteran was still working full time at the time of the October 2012 hearing, and he would continue to do so until 2014.  In light of the above, the Board must conclude that the undersigned did not, in fact, take testimony concerning the issue of entitlement to a TDIU.

The Board therefore finds it necessary to remand this claim so that the Veteran may be scheduled for a hearing at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Travel Board hearing at his local RO.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

